


Exhibit 10.45

 

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
UNIT GRANT NOTICE
(2007 Equity Compensation Plan)

 

Valeant Pharmaceuticals International, Inc. (the “Company”), pursuant to
Section 5(a) of the Company’s 2007 Equity Compensation Plan (including the
Addendum thereto) (the “Plan”), hereby awards to Participant a Unit in the
amount set forth below convertible into an equivalent number of Common Shares
(the “Award”).  This Award will be evidenced by a Unit Agreement (the “Unit
Agreement”). This Award is subject to all of the terms and conditions as set
forth herein and in the applicable Unit Agreement (attached hereto) and the
Plan, both of which are incorporated herein in their entirety.  Capitalized
terms not otherwise defined herein or in the Unit Agreement shall have the
meanings set forth in the Plan.  In the event of any conflict between the terms
in the Award and the Plan, the terms of the Plan shall control, except as
otherwise specifically provided herein or in the Unit Agreement.

 

Participant:

 

Equity Grant Date:

 

Vesting Commencement Date:

 

Number of Units Subject to Award:

 

Consideration:

 

 

Vesting Schedule:        The Units subject to this Award shall vest in
accordance with the following schedule (or as otherwise specified in the Award
Agreement):

 

[   ]

 

Special Tax Withholding Right:

 

Participant may direct the Company to (i) withhold, from Common Shares otherwise
issuable upon settlement of the Award, a portion of those Common Shares with an
aggregate Market Price (defined as in Section 2.1(b) of the Plan but measured as
of the delivery date) equal to the amount of the applicable withholding taxes;
provided, however, that the number of such Common Shares so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding tax rates, and (ii) make a
cash payment equal to such fair market value directly to the appropriate taxing
authorities, as provided in the Unit Agreement.

 

--------------------------------------------------------------------------------


 

Additional Terms/Acknowledgements:  The undersigned acknowledges receipt of, and
understands and agrees to, this Unit Grant Notice, the Unit Agreement and the
Plan.  Participant further acknowledges that as of the Equity Grant Date, this
Unit Grant Notice, the Unit Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding this Award supersede
all prior oral and written agreements on that subject with the exception of the
following agreement only:

 

OTHER AGREEMENTS:

 

 

 

VALEANT PHARMACEUTICALS INTERNATIONAL, INC. PARTICIPANT:

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ATTACHMENT:

Unit Agreement

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

UNIT AGREEMENT

 

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.

2007 EQUITY COMPENSATION PLAN

UNIT AGREEMENT

 

Pursuant to the Unit Grant Notice (“Grant Notice”) and this Unit Agreement
(“Agreement”), Valeant Pharmaceuticals International, Inc. (the “Company”) has
awarded you a Unit pursuant to Section 5 of the Company’s 2007 Equity
Compensation Plan (including the Addendum thereto) (the “Plan”) convertible into
the number of Common Shares corresponding to the number of Units indicated in
the Grant Notice (collectively, the “Award”).  Capitalized terms not explicitly
defined in the Grant Notice or this Agreement but defined in the Plan shall have
the same definitions as in the Plan.  However, notwithstanding the foregoing,
for purposes of this Agreement, the terms “Cause,” “Change in Control,”
“Termination Date,” and “Good Reason” shall have the same meanings as such terms
are defined in your Offer Letter dated                               (the “Offer
Letter”).

 

The details of your Award are as follows.

 

1.             CONSIDERATION.  Consideration for this Award is satisfied by your
services to the Company.

 

2.             VESTING.

 

(a)           In General. Subject to the provisions of the Plan and the
acceleration provisions contained herein, your Award will vest as provided in
the Grant Notice, provided that vesting will cease upon termination of your
employment, any unvested Units will be forfeited.

 

(b)           Vesting Acceleration.  Notwithstanding the foregoing and any other
provisions of the Plan to the contrary, in the event that (i) your employment is
terminated (x) by the Company without Cause or (y) by you for Good Reason, in
either case within twelve (12) months following a Change in Control, then any
Unit that is not cancelled in connection with the Change in Control in exchange
for cash payment will vest on the Termination Date or (ii) your employment is
terminated by the Company due to your death, then the vesting of 100% of the
then unvested Common Shares subject to your Award shall be accelerated in full.

 

(c)           Timing of Settlement.  Vested Units will be settled and delivered
to you as Common Shares at the time set forth in Section 4.

 

3.             COMMON SHARE OWNERSHIP REQUIREMENTS.  You agree to comply with
any Common Share ownership requirements adopted by the Company applicable to
you, which shall be on the same terms as similarly situated executives of the
Company.

 

4.             DISTRIBUTION OF COMMON SHARES.  The Company will deliver to you a
number of Common Shares equal to the number of vested Units subject to your
Award as soon as practicable, but in any event no later than forty five (45)
days following the date of vesting.

 

5.             NUMBER OF SHARES.   The number of Common Shares subject to your
Award may be adjusted from time to time for capital adjustments, as provided in
the Plan.  The Company will establish a

 

--------------------------------------------------------------------------------


 

bookkeeping account to reflect the number of Units standing to your credit from
time to time.  However, you will not be deemed to be the holder of, or to have
any of the rights of a shareholder with respect to, any Common Shares subject to
your Award (including but not limited to shareholder voting rights) unless and
until the shares have been delivered to you in accordance with Section 4 of this
Agreement.

 

6.             COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE.  This
Agreement is intended to comply with the requirements of section 409A of the
Code and its corresponding regulations and related guidance, and shall in all
respects be administered and interpreted in accordance with such requirements. 
Notwithstanding any provision in this Agreement to the contrary, settlement of
vested Units to Common Shares may only be made under this Agreement upon an
event or in a manner permitted by section 409A of the Code.  Settlement and
delivery of Common Shares on account of a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A
of the Code and, if you are a “specified employee” (as defined in section 409A
of the Code and determined in the sole discretion of the Company in accordance
with the requirements of section 409A of the Code) at the time of your
separation from service, in no event may settlement and delivery of Common
Shares on account of your separation from service occur prior to the date which
is six months following your separation from service.  In no event may you
designate the calendar year of settlement and delivery of Common Shares.

 

7.             SECURITIES LAW COMPLIANCE.  You may not be issued any Common
Shares under your Award unless the shares are either (i) then registered under
the Securities Act of 1934 as amended (the “Securities Act”), or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act.  Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such shares if the Company determines that such receipt would not be in material
compliance with such laws and regulations.

 

8.             RESTRICTIVE LEGENDS.  The Common Shares issued under your Award
shall be endorsed with appropriate legends, if any, determined by the Company.

 

9.             TRANSFERABILITY.  Your Award is not transferable, except by will
or by the laws of descent and distribution.  Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, will thereafter
be entitled to receive any distribution of Common Shares pursuant to Section 4
of this Agreement.

 

10.          AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or a Related Entity, or on the part of the Company or a Related Entity to
continue such service.  In addition, nothing in your Award will obligate the
Company or a Related Entity, their respective shareholders, boards of directors
or employees to continue any relationship that you might have as an employee of
the Company or a Related Entity.

 

11.          UNSECURED OBLIGATION.  Your Award is unfunded, and as a holder of a
vested Unit, you will be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue Common Shares pursuant to
this Agreement.  You will not have voting or any other rights as a shareholder
of the Company with respect to the Common Shares subject to your Award until
such Common Shares are issued to you pursuant to Section 4 of this Agreement. 
Upon such issuance, you will obtain full voting and other rights as a
shareholder of the Company.  Nothing contained in this Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

 

--------------------------------------------------------------------------------


 

12.          WITHHOLDING OBLIGATIONS.  On or before the time you receive a
distribution of Common Shares pursuant to your Award, or at any time thereafter
as requested by the Company, you hereby authorize any required withholding from
the Common Shares, payroll and any other amounts payable or issuable to you
and/or otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any Related Entity which arise in connection with your Award (the
“Withholding Taxes”).  If specified in your Grant Notice, you may direct the
Company to withhold Common Shares with a Market Price (defined as in
Section 2.1(a) of the Plan but measured as of the date Common Shares are
delivered pursuant to Section 4) equal to the amount of such Withholding Taxes;
provided, however, that the number of such Common Shares so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.

 

13.          NOTICES.  Any notices provided for in your Award or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the mail, postage prepaid, addressed to you at the last address you provided
to the Company.

 

14.          HEADINGS.  The headings of the Sections in this Agreement are
inserted for convenience only and will not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

 

15.          AMENDMENT.  Nothing in this Agreement shall restrict the Company’s
ability to exercise its discretionary authority pursuant to Section 3.1 of the
Plan; provided, however, that no such action may, without your consent,
adversely affect your rights under your Award and this Agreement.  Without
limiting the foregoing, the Company’s Board (or appropriate committee thereof)
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change will be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.

 

16.          MISCELLANEOUS.

 

(a)           The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(d)           This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

--------------------------------------------------------------------------------


 

(e)           All obligations of the Company under the Plan and this Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

17.          GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan, provided that notwithstanding anything to the contrary herein,
Sections 5.1(d), 5.7, 5.8, 5.9 and, except to the extent that the application of
such Section would not result in the imposition of additional taxes under
section 409A of the Code, 6.1, of the Plan shall not apply to your Award.  In
the event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, that Section 4
of this Agreement will govern the timing of any distribution of Common Shares
under your Award.  The Board (or appropriate committee thereof) will have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board (or appropriate committee
thereof) will be final and binding upon you, the Company, and all other
interested persons. No member of the Board (or appropriate committee thereof)
will be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

 

18.          EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of the Award
subject to this Agreement will not be included as compensation, earnings,
salaries, or other similar terms used when calculating the employee’s benefits
under any employee benefit plan sponsored by the Company or a Related Entity
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any Related
Entity’s employee benefit plans.

 

19.          CHOICE OF LAW.  The interpretation, performance and enforcement of
this Agreement will be governed by the laws of the Province of Ontario and the
laws of Canada.

 

20.          SEVERABILITY.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

--------------------------------------------------------------------------------
